Case 2:21-cv-03798-GJP Document 1-5 Filed 08/25/21 Page 1 of 3




           EXHIBIT 2
                   Case 2:21-cv-03798-GJP Document 1-5 Filed 08/25/21 Page 2 of 3




                                                            June 15, 2021




               CERTIFIED MAIL-RETURN RECEIPT REQUESTED
               Citizens Bank of Pennsylvania
               Property Services
               RBS Citizens Business Services
               801 Maiket Street, Suite 1320
               Philadelphia PA 19107

               Attn: Asset Management

                         Re:     Lease of Property at 5500-06 Germantown Avenue, P'l~iladelphia PA
                                  the "ProUerty") pursuant to Lease dated 12/1/197'i, ~s amended (the
               "Lease"

                                                  NOTICE OF DEFAULT

                Dear Sir/Madam:

                         This letter constitutes formal notice of your default for purposes of Article 18 of the
                Lease.

                        Specifically, the Trustees of Green Street Monthly Meeting of Friends, the landlord
                under the above-referenced Lease, have conducted inspections of the physical condition of
                the Property and determined that Citizens Bank is in wide-ranging default of its obligations
                under the Lease with respect to the maintenance and repair of the Property and its fixtures,
                machinery, and equipment and with respect to its obligation to maintain the Property in
                compliance with applicable law. We previously provided you with a preliminary inspection
                report, which we enclose again, which detaIls the defaults identified to date. You are
                requested to immediately cure these defaults.

                        We further advise that our inspection is ongoing and will likely reveal additional
                defaults. I note, further, that the Lease requires Citizens Bank to perform certain duties,
                including but not limited to the removal of certain fixtures and the restoration of the
                Property, that must be honored before or in connection with the Bank's vacating the
                Property.




5511 GRE~NC S`i P,EE'i' I Pt~iILADLLI'r~IIA I I'A 191<~4-"Z$t)~ I 215-438-7545 I SAX: 215-438-1121 I GRl ~ilEST~LETFRIENDS.C7R~
                     Case 2:21-cv-03798-GJP Document 1-5 Filed 08/25/21 Page 3 of 3



                       Citizens Bank of Pennsylvania
                       June 15, 2021
                       Page 2




                               We provide this Notice with full reservation of rights and waive nothing.

                                                                        Very truly yours,

                                                                       ~~~
                                                                       Dr. Edward Marshall, for Trustees of
                                                                       Green Street Monthly Meeting of Friends

               Lncl.
               cc:      IZBS Americas Citizens Financial Group (w/encl. via Certfed
                        Mail) 480 Jefferson Blvd.
                        Mail Code: RJE260
                        Warwick, RI 02886
                        Attn: Legal Counsel -Property Services

                        RBS Citizens, N.A. (zv~encl.. via Certified Mail)
                        c/o JLL
                        525 William Penn Way, 20th r'loor
                        Pittsburgh, PA 15259



                        Malcolm Griggs (~a~/encl. via Certified Mail)
                        General Counsel &Chief Legal and Risk Officer
                        Citizens Financial Group, Inc.
                        One Citizens Plaza
                        Providence, RI 02903

                        1~ndree L. Perl~ins (av/encl. via Certified Mail)
                        Senior Portfolio Analyst
                        Citizens Bank
                        One Citizens Plaza
                        Providence, RI 02903




                                                                                                   >>-
                                                                m_     ~                      f.         ~.

5511 GR.EENE S"IREE'~C I 1'H1I.AD~L~k~l1A I PAT9144~-289       I 215-438-75~k5 t l~fiX: 215-438-11?1 I GCtLE~FSTREE'~I`FtZ1~Ni~S.UF~G
